Citation Nr: 1038105	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center 
in St. Paul, Minnesota

THE ISSUES

1.  Whether the appellant met the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for the period from January 1, 2005 through November 30, 2005, 
and from May 1, 2006.  

2.  Whether the award of $8.08 per month in VA pension benefits 
for the period from December 1, 2005 through April 30, 2006 was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 decision in which the RO found that the Veteran was 
not entitled to VA pension benefits from January 1, 2005 to 
November 30, 2005 and since May 1, 2006, and that he was entitled 
to $8.08 per month in pension benefits from December 1, 2005 to 
April 30, 2006.  In September 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
April 2007 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter on appeal have been accomplished.

2.  For the period from January 1, 2005 through November 30, 
2005, and since May 1, 2006 the Veteran's countable income for 
pension exceeded the VA maximum annual pension rate for a Veteran 
with no dependents.

3.  For the period from December 1, 2005 through April 30, 2006, 
the Veteran's countable income for pension was $97 below the VA 
maximum annual pension rate for a Veteran with no dependents.


CONCLUSIONS OF LAW

1.  As the appellant did not meet the basic income eligibility 
requirements for entitlement to VA disability pension benefits 
for the period from January 1, 2005 through November 30, 2005, 
and from May 1, 2006, the appellant's claim for pension benefits 
for these time periods is without legal merit.  38 U.S.C.A. §§ 
101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.273 (2009).

2.  As the appellant's countable income for pension was $97 below 
the applicable maximum annual pension rate from December 1, 2005 
through April 30, 2006, the award of $8.08 per month in VA 
pension benefits for this time period was proper.  38 U.S.C.A. §§ 
101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.273 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

In this case, the RO has clearly explained the basis of its June 
2006 decision pertaining to the Veteran's VA pension benefits and 
has given the Veteran and his representative full opportunity to 
provide information and argument pertinent to this matter.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran.  As will be 
explained below, the claim lacks legal merit.  As the law, and 
not the facts, is dispositive of the claim, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542- 543 (2002) (the provisions of 
the VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter).


II.  Analysis

A Veteran who meets the wartime service requirements will be paid 
the maximum rate of pension, reduced by the amount of his 
countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.23, 3.273.

Payments of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12- month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 C.F.R. 
§ 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as if published in VA regulations.  38 C.F.R. § 
3.21.

The Veteran is single and does not have any dependents.  
Effective December 1, 2004, the MAPR for a permanently and 
totally disabled Veteran with no dependents was $10,162.  See 
M21-1, part I, Appendix B.  Effective December 1, 2005, the MAPR 
for such a Veteran was 10,482 and  effective December 1, 2005, 
the MAPR was $10,579.  

In a January 2006 eligibility verification report (EVR) and in a 
March 2006 letter, the Veteran reported that he received his 
Australian pension every two weeks.  The pension payment was 
531.57 in Australian dollars (AUD) biweekly prior to April 1, 
2006 and 569.86 AUD effective from April 1, 2006.  The records 
indicate that the pension was the only income the Veteran was 
receiving. 
In the June 2006 decision, the RO reduced the Veteran's pension 
benefits from $396 monthly to $0 monthly effective January 1, 
2005, from $431 monthly to $8.08 monthly, effective December 1, 
2005, and from $275 monthly to $0 monthly, effective May 1, 2006.  
The RO indicated that both the January 2006 EVR the March 2006 
letter showed the increased Australian pension payments, and 
indicated that the payments were being made every two weeks.  The 
RO also noted that its previous records had shown that the 
Australian pension payments had been made monthly, and as a 
result the Veteran's annual income was actually higher than the 
RO's records had shown.  

Based on receipt of the bi-weekly Australian pension payments in 
the amount of $403.16 (i.e. the U.S dollar amount equivalent of 
531.57 AUD, when employing the average Treasury conversion rate 
for 2005 of 1.38185, as mandated by regulation-See 38 C.F.R. § 
3.32 ), the RO found that effective December 1, 2004, the 
Veteran's annual income of $10,482 ($403.16 in bi-weekly income 
multiplied by 26) exceeded the MAPR of $10,162 for a single 
Veteran with no dependents.  See M21-1, part I, Appendix B.  (The 
Board notes that fractions of dollars are rounded off for 
purposes of computing countable income for pension.  See 
38 C.F.R. § 3.271.)

The RO also found that effective December 1, 2005, the Veteran's 
annual income of $10,482 was below the MAPR, as the Veteran's 
income did not increase as of that date, whereas the MAPR 
increased from $10,162 to $10,579.  Consequently, the RO 
determined that from December 1, 2005 to April 30, 2006, the 
Veteran was entitled to $8.08 in monthly pension benefits.  This 
monthly amount was calculated by taking the difference between 
the applicable MAPR and the Veteran's annual income ($10,579-
$10,482=97) and dividing it by 12 (97/12=8.08).  38 C.F.R. 
§ 3.273(a).

However, as noted above, the Veteran's income from his Australian 
pension increased to $422.43 biweekly (i.e., the U.S. dollar 
equivalent of $569.86AU when employing applicable U.S. Treasury 
average exchange rate) effective April 1, 2006.  As a result of 
this increase in income, the RO found that as of April 1, 2006, 
the Veteran's annualized income of $10,983.00 ($422.86 in bi-
weekly income multiplied by 26) was in excess of the applicable 
MAPR ($10,579).  Accordingly, the RO found that effective May 1, 
2006 (the beginning of the month after the income change took 
effect-See 38 C.F.R. § 3.660(a)(2)), the Veteran was again not 
entitled to any monthly VA pension payment.

In his September 2008 NOD, the Veteran indicated that he did not 
understand why he could not receive a pension in both the U.S. 
and in Australia, as he had served in the military in the U.S. 
and then later worked in Australia.

As explained above, the Veteran's biweekly receipt of his 
Australian pension payment, along with an increase in this 
biweekly amount in April 2006, resulted in him receiving 
countable income in excess of the MAPR from January 1, 2005 
through November 30, 2005, and also from May 1, 2006 forward.  As 
a result, he was ineligible to receive any VA pension payments 
from January 1, 2005 through November 30, 2005, and from May 1, 
2006 (i.e. the beginning of the month after he began receiving 
the April 2006 increase in his Australian pension.   38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.660(a)(2)).  
Additionally, from December 1, 2005 to April 30, 2006, the 
Veteran had countable income, which, on an annualized basis, was 
only $97 less than the applicable MAPR, thus entitling him to 
$8.08 in monthly VA pension payments.

The Veteran does not contend that his annual income from his 
Australian pension was less than that found by VA or that VA, 
under the governing regulations, has incorrectly calculated the 
amount of monthly pension payments to which he was entitled.  He 
also has not claimed any income exclusions such as unreimbursed 
medical expenses.  See 38 C.F.R. § 3.272(g).  Rather, he simply 
contends that given his prior service and work history, and his 
low income status, he should be able to receive both an 
Australian biweekly pension payment and a monthly VA pension 
payment.  

While the Board sympathizes with the Veteran's situation, it is 
bound by the clear and specific legal authority governing income 
limitations and the computation of income for the purpose of 
receiving VA pension benefits.  Here, the record shows that the 
RO appropriately determined the Veteran's monthly pension amounts 
according to the controlling regulations.  Thus, the Board has no 
alternative but to find that the Veteran was ineligible for VA 
pension due to excess income for the period from January 1, 2005 
through November 30, 2005, and from May 1, 2006, and that he was 
entitled to only $8.08 of monthly pension income for the period 
from December 1, 2005 through April 30, 2006.  See 38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3).  Accordingly, the Veteran's 
claims must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

ORDER

As the Veteran did not meet basic income eligibility requirements 
for entitlement to VA disability pension benefits for the period 
from January 1, 2005 through November 30, 2005, and from May 1, 
2006, the appeal as to the denial of pension benefits for these 
time periods is denied.  

As the Veteran was appropriately awarded $8.08 per month in 
monthly pension benefits for the period from December 1, 2005 
through April 30, 2006, the appeal of the amount of pension 
benefits awarded for this time period is denied.    



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


